Mercure, J.
Appeals from two judgments of the Supreme Court (Hughes, J.), entered February 19, 1998 and February 26, 1998 in Albany County, which dismissed petitioner’s applications, in two proceedings pursuant to CPLR article 78, to review a determination of the State Board of Parole, inter alia, denying petitioner parole release.
Petitioner commenced two separate CPLR article 78 proceedings to challenge a November 4, 1996 determination denying him release on parole. Supreme Court dismissed both proceedings, petitioner appeals and we affirm. First, Supreme Court did not err in dismissing the second proceeding based upon the pendency of the first proceeding, which challenged the same administrative determination and raised the very same issues (see, CPLR 3211 [a] [4]; Matter of Schaller v Vacco, 241 AD2d 663). Second, the challenges to the computation of petitioner’s *736sentence were raised and rejected in a prior proceeding in Supreme Court, Bronx County, and were thus barred by the doctrine of collateral estoppel (see, Matter of Allen v New York State Div. of Parole, 252 AD2d 691). Third, the claim that the Parole Board improperly denied petitioner parole release was rendered moot by petitioner’s subsequent appearance before the Parole Board in September 1998 (see, Matter of Almeyda v New York State Div. of Parole, 251 AD2d 739). We have considered petitioner’s remaining contentions and find them to be lacking in merit.
Mikoll, J. P., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgments are affirmed, without costs.